 1
 2
 3
 4
                      UNITED STATES DISTRICT COURT
 5
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 6
 7
     UNITED STATES,                 No. CR 17-0243-DSF
 8
                   Plaintiff,
 9                                  AMENDED JUDGMENT FOR
              v.                    PLAINTIFF UNITED STATES
10                                  ON APPEARANCE BOND
     AVETUS AVO JOHN                FORFEITURE AS TO
11   AKMAKCHYAN,                    DEFENDANT AVETUS JOHN
12                 Defendant.       AKMAKCHYAN AND SURETY
                                    SILVI HADJYAN
13
14
15
16
                                    Hearing Date: N/A
17
18
19
20
21
22
23
24
25
26
27
28
 1         Pursuant to the Order Forfeiting Bail filed on October 10, 2018 (Dkt. 86),
 2   wherein the appearance bond for defendant Avetus John Akmakchyan was
 3   declared forfeited; the Affidavit of Surety signed by Silvi Hadjyan (Dkt. 17); the
 4   United States of America’s request to amend bond forfeiture judgments (Dkt. 104);
 5   and for good cause shown, the Judgment for United States on Appearance Bond
 6   Forfeiture as to Silvi Hadjyan entered on December 20, 2018 (Dkt. 91) is amended
 7   to reflect that defendant Akmakchyan is also liable on the forfeited appearance
 8   bond, as follows:
 9                Silvi Hadjyan and Avetus John Akmakchyan are liable to
10                the United States for the total amount of the forfeited bond,
11                $150,000, together with interest and costs.
12         IT IS SO ORDERED.
13   DATED: June 27, 2019
14                                          Honorable Dale S. Fischer
15                                          UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -1-
